This preliminary prospectus supplement amends and replaces in its entirety the preliminary prospectus supplement dated November 30, 2009. The information in this preliminary prospectus supplement is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectusare not an offer to sell nor do theyseek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED DECEMBER 8, 2009 PRELIMINARY PROSPECTUS SUPPLEMENT (To
